Ms. Kelley Keeling 3604B Besly Drive White Hall, Arkansas 71603
Dear Ms. Keeling:
This official Attorney General opinion is issued in response to your request, pursuant to A.C.A. § 25-29-105(c)(3)(B), for an opinion as to whether certain records should be disclosed under the Freedom of Information Act (FOIA) (A.C.A. § 25-19-101 through -107).
You indicate that a local newspaper has requested access to your personnel files with the Pine Bluff Police Department.
We have previously received a request from the custodian of these records for an opinion regarding their release. The opinion that we issued in response to that request will adequately address your questions. A copy of that opinion is therefore enclosed for your review.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh